Exhibit 10.6

BOARD OF DIRECTORS CASH COMPENSATION

Effective June 1, 2007 the annual cash retainers for non-employee directors are
as follows:

 

Each member of the Board

  $45,000  

Additional retainers:

   

Chairman of the Board

  $20,000 (plus $50,000 for period from June 2007 through November 2007)  

Chairman of Committees:

   

Audit

  $20,000  

Compensation

  $10,000  

Nominating and Corp. Gov.

  $  6,000  

Strategic Planning

  $  4,000  

Other Committee Members:

   

Audit

  $10,000  

Compensation

  $  5,000  

Nominating and Corp. Gov.

  $  3,000  

Strategic Planning

  $  2,000  